      Case 1:19-cr-00035-TSK-MJA Document 34 Filed 12/03/19 Page 1 of 2 PageID #: 154

USCA4 Appeal: 19-4876     Doc: 5-1          Filed: 12/03/2019   Pg: 1 of 2


                                                                   FILED: December 3, 2019

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                       ___________________

                                             No. 19-4876
                                     (1:19-cr-00035-TSK-MJA-1)
                                        ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        QUIONTE CRAWFORD, a/k/a Kayla Stevens, a/k/a Quionte Jordan Crawford

                     Defendant - Appellant

                                       ___________________

                                            ORDER
                                       ___________________

              The court grants the motion to withdraw as counsel on appeal.

               The court appoints the Federal Defender for the Northern District of West

        Virginia to represent Quionte Crawford on appeal.

              Former counsel shall immediately provide new counsel with all case papers,

        including any prepared transcripts, and information of relevance to the

        representation.

              The court having granted the motion to withdraw and having appointed new

        counsel, any motion by new counsel to withdraw shall be disfavored.
      Case 1:19-cr-00035-TSK-MJA Document 34 Filed 12/03/19 Page 2 of 2 PageID #: 155

USCA4 Appeal: 19-4876   Doc: 5-1     Filed: 12/03/2019   Pg: 2 of 2


                                          For the Court--By Direction

                                          /s/ Patricia S. Connor, Clerk
